COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-12-01046-CR
Style:                    Mark Anthony Castillo
                          v The State of Texas
Date motion filed*:       November 14, 2013
Type of motion:           Motion for extension to file Anders response
Party filing motion:      Appellant
Document to be filed:     Appellant’s Anders response

If motion to extend time:
       Original due date:                  December 2, 2013
       Number of extensions granted:           0         Current Due date: December 2, 2013
       Date Requested:                     March 27, 2014

Ordered that motion is:

             Granted in part
              If document is to be filed, document due: January 31, 2013
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         We direct the Clerk of this Court to provide appellant with a copy of the appellate
         record in this case. We further grant in part Appellant’s request for an extension
         of time to file his Anders response and ORDER that his response be filed no later
         than January 31, 2014. All other relief requested in the motion is denied.


Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________

Date: November 21, 2013
November 7, 2008 Revision